Citation Nr: 1046175	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  05-35 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Petersburg, Florida



THE ISSUE

Entitlement to service connection for a mood disorder manifested 
by short-term memory loss, to include as secondary to an 
undiagnosed illness or service-connected disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESSES AT HEARING ON APPEAL

The Veteran and her husband



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from August 1989 to October 
1990 and from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the RO.

In August 2007, the Veteran and her husband testified at a 
hearing held at the RO before the undersigned Veterans Law Judge; 
a transcript of this hearing is associated with the claims file.  

The matter was remanded in March 2008 and March 2010 for 
additional development of the record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The currently demonstrated mood disorder with related memory loss 
is shown as likely as not to have been caused by service-
connected disability.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, her 
disability manifested by a mood disorder with short-term memory 
loss is proximately due to or the result of service-connected-
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, further discussion of VCAA is not 
required.


Legal Criteria and Analysis

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be: medical evidence of a current disability; medical evidence, 
or in some cases lay evidence, of in-service occurrence or 
aggravation of a disease or injury; and, medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on her behalf 
be discussed in detail.

Rather, the Board's analysis will focus specifically on what 
evidence is relevant to this claim for service connection, and 
what the evidence in the claims file shows, or fails to show, 
with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Briefly, the threshold legal requirements for a successful 
secondary service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; (2) 
a disability which is service-connected; and (3) competent 
evidence of a nexus between the two.

In the present case, the first two elements are met.  The Veteran 
has several service-connected disabilities consisting of 
irritable bowel syndrome; endometriosis; a disability manifested 
by joint pain of the hips, knees, low back, elbows, shoulders, 
wrists, hands, and fingers; a disability manifested by low grade 
fevers, migraine headaches, bilateral temporomandibular joint 
syndrome (TMJ), and a disability manifested by loss of muscle 
control.  

Further, the September 2008 VA examining psychologist diagnosed 
the Veteran with a mood disorder with memory problems.

What remains to be established is whether the current mood 
disorder is related to service-connected disability.

The VA examiner in September 2008 opined that the Veteran's mood 
disorder was due to her general medical condition that was caused 
by or a result of the medical conditions with which she had been 
diagnosed.  This opinion was based on a review of the claims 
file, military records, treatment records, clinical evaluation, 
recent research and the DSM-IV diagnostic criteria.  He further 
opined that the Veteran's subjective complaints of memory 
problems were more likely than not secondary to the mood 
disorder.

Since the VA examiner did not identify specific medical 
conditions that caused to the mood disorder , the psychologist 
was asked to clarify his opinion.

In May 2010, the VA psychologist provided a response that he 
could not resolve the issue without resort to mere speculation.  
He did, however, further opine that " the condition/disability 
mood disorder due to general medical condition was at least as 
likely as not (50/50 probability) permanently aggravated by mood 
disorder due to general medical condition was due to or a result 
of service connected disabilities (multiple joint pain, chronic 
pelvic and abdominal pain, and loss of muscle control)".  The 
rationale was that chronic pain issues were likely to result in 
changes in her mood.

The Board notes that the psychologist provided no explanation as 
to why he could not clarify his earlier opinion without 
speculation.  

"The phrase 'without resort to speculation' should reflect the 
limitations of knowledge in the medical community at large and 
not those of a particular examiner."  Jones v. Shinseki, 23 Vet. 
App. 382, 389 (2010).  Moreover, a bare conclusion, even one 
reached by a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. App. 
345, 348 (1998).  

Nevertheless, in reviewing the September 2008 VA examination and 
the May 2010 VA examination reports as a whole ,and taking into 
account the opinion and rationale, the Board finds that the 
evidence presents a sufficient basis to conclude that the 
diagnosed mood disorder with memory problems was as likely as not 
caused by service-connected disability.

In resolving all reasonable doubt in the Veteran's favor, the 
Board finds that service connection for a mood disorder with 
short-term memory problems is warranted.  



ORDER

Service connection for a mood disorder with short-term memory 
problems is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


